Name: 2002/678/EC: Commission Decision of 22 August 2002 amending Decision 2002/79/EC imposing special conditions on the import of peanuts and certain products derived from peanuts originating in or consigned from China (Text with EEA relevance) (notified under document number C(2002) 3108)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  plant product;  health;  trade;  Asia and Oceania
 Date Published: 2002-08-27

 Avis juridique important|32002D06782002/678/EC: Commission Decision of 22 August 2002 amending Decision 2002/79/EC imposing special conditions on the import of peanuts and certain products derived from peanuts originating in or consigned from China (Text with EEA relevance) (notified under document number C(2002) 3108) Official Journal L 229 , 27/08/2002 P. 0033 - 0036Commission Decisionof 22 August 2002amending Decision 2002/79/EC imposing special conditions on the import of peanuts and certain products derived from peanuts originating in or consigned from China(notified under document number C(2002) 3108)(Text with EEA relevance)(2002/678/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs(1), and in particular Article 10(1) thereof,After consulting the Member States,Whereas:(1) Article 2 of Commission Decision 2002/79/EC(2), as amended by Decision 2002/233/EC(3), provides for a review of that Decision before 1 May 2002 in order to assess whether the special conditions set out in that Decision provide a sufficient level of protection of public health within the Community and whether there is a continuing need for the sampling and analysis of each consignment by the competent authority of the importing Member State.(2) The results of the sampling and analysis of each consignment of peanuts originating in or consigned from China demonstrate that there is a no longer need for the sampling and analysis of each consignment by the competent authority of the importing Member State and that an at random sampling and analysis will provide a sufficient level of protection of public health within the Community.(3) In order to ensure that the random sampling and analysis of consignments of peanuts and certain products derived of peanuts originating in or consigned from China are performed in a harmonised manner throughout the Community, it is therefore appropriate to fix an approximate frequency for the at random sampling and analysis.(4) It is necessary to update the list of points of entry for Belgium, Germany, France, Austria, Ireland and Sweden through which the products concerned by Decision 2002/79/EC may be imported.(5) Decision 2002/79/EC should therefore be amended accordingly,HAS ADOPTED THIS DECISION:Article 1Decision 2002/79/EC is amended as follows:1. Article 1 is amended as follows:(a) The following sentence is added to paragraph 3: "Each individual bag (or other packaging form) of the consignment shall be identified with that code. This requirement shall be applicable to the consignments, which have left China after 1 September 2002."(b) Paragraph 5 is replaced by the following: "5. Member States shall undertake at random sampling and analysis of consignments of peanuts and certain products derived from peanuts originating in or consigned from China for aflatoxin B1 and total aflatoxin before release onto the market from the point of entry into the Community and shall inform the Commission of the results."(c) The following paragraph 6 is added: "6. The random sampling and analysis referred to in paragraph 5 shall be carried out on approximately 10 % of consignments of products for each category of the products referred to in paragraph 1.Any consignment, to be subjected to sampling and analysis, shall be detained before release onto the market from the point of entry into the Community for a maximum of 10 working days. In this event, the competent authorities in the Member States shall issue an accompanying official document establishing that the consignment has been subjected to official sampling and analysis and indicating the result of analysis."2. Article 2 is replaced by the following: "Article 2This Decision shall be kept under review in the light of information and guarantees provided by the competent authorities of China and on the basis of the results of the tests carried out by Member States.This Decision shall be reviewed by 31 December 2002 at the latest, in order to assess whether the special conditions, referred to in Article 1, provide a sufficient level of protection of public health within the Community. The review shall also assess whether there is a continuing need for the special conditions."3. Annex II is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 22 August 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 175, 19.7.1993, p. 1.(2) OJ L 34, 5.2.2002, p. 21.(3) OJ L 78, 21.3.2002, p. 14.ANNEX"ANNEX ÃÃList of points of entry through which peanuts and products derived from peanuts originating in or consigned from China may be imported into the Community>TABLE>"